975 So. 2d 589 (2008)
Elise KAHN, Appellant,
v.
AMERICAN HERITAGE LIFE INSURANCE COMPANY, Allstate Financial Corporation, Allstate Insurance Company, and The Allstate Company, Appellees.
No. 1D07-1513.
District Court of Appeal of Florida, First District.
February 29, 2008.
Archibald J. Thomas, III, of Thomas & Klink, Jacksonville, for Appellant.
Timothy B. Strong and Robert D. Sheesley, of Coffman, Coleman, Andrews & Grogan, P.A., Jacksonville, for Appellees.
*590 PER CURIAM.
Appellant Elise Kahn appeals the trial court's judgment on the pleadings. In Count I of her amended complaint, appellant alleges a breach of contract action against appellee American Heritage Life Insurance Company. We must accept the allegations as true, therefore we do not reach or comment on the merits of the allegations made. See Crocker v. Pleasant, 778 So. 2d 978, 981 n. 4 (Fla.2001) ("Because this case is before us after the trial court granted a motion for judgment on the pleadings, our inquiry is a narrow one and we must accept as true all well-pleaded allegations of the non-moving party. Judgment on the pleadings can be granted only if, on the facts as admitted for purposes of the motion, the moving party is clearly entitled to judgment.") (internal citation omitted). To the extent that the claim is not supported by the material facts necessary to establish the claim, sanctions under section 57.105, Florida Statutes, may apply.
We agree with appellant that she states a claim for breach of her agent contract with American Heritage for unpaid commissions associated with the Philadelphia Federal Credit Union account. Therefore, we reverse the judgment relating to appellant's breach of contract claim against American Heritage and remand for further proceedings on that claim. We affirm the judgment relating to all other appellees and counts without further comment.
AFFIRMED in part; REVERSED in part and REMANDED with directions.
POLSTON, HAWKES, and THOMAS, JJ., concur.